t c memo united_states tax_court joseph d wilkins and mary wilkins petitioners v commissioner of internal revenue respondent docket no filed date joseph d wilkins pro_se jerome f warner for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge john j pajak pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_183 unless otherwise indicated all section numbers refer to the internal_revenue_code for the taxable_year in issue and all rule numbers refer to the tax_court rules_of_practice and procedure the court agrees with and adopts the special trial judge's opinion which is set forth below opinion of the special_trial_judge pajak special_trial_judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and an addition_to_tax under sec_6653 in the amount of dollar_figure this court must decide whether petitioners have substantiated deductions claimed on the schedule c attached to their federal_income_tax return in excess of the amounts allowed by respondent and whether petitioners are liable for an addition_to_tax for negligence under sec_6653 some of the facts in the case have been stipulated and are so found petitioners resided in liverpool new york at the time they filed their petition for clarity and convenience the findings_of_fact and opinion have been combined during petitioner joseph d wilkins petitioner operated a sole_proprietorship known as golden rule furniture which dealt in wholesale furniture petitioner claimed there was a big loss in because golden rule furniture was a part- time job petitioner operated the business out of his house out of his basement and out of his garage he also testified that was the final year golden rule furniture was in existence petitioner claimed the following expenses and deductions for golden rule furniture on the schedule c attached to petitioners' federal joint tax_return dollar_figure for cost_of_goods_sold dollar_figure for car and truck auto expenses dollar_figure for utilities telephone expenses dollar_figure for meals entertainment_expenses dollar_figure for freight expenses and dollar_figure for commissions of the amounts claimed respondent allowed dollar_figure for cost_of_goods_sold and dollar_figure for auto expenses respondent disallowed the remaining deductions due to lack of verification petitioners have the burden to prove that respondent's determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace a taxpayer seeking a deduction must be able to show that the taxpayer comes within the express provisions of the statute 292_us_435 respondent disallowed dollar_figure of the amount claimed for cost_of_goods_sold at trial petitioners failed to introduce any evidence that they are entitled to a larger deduction than the amount allowed by respondent indeed petitioner admitted that i don't have any evidence consequently petitioners have not met their burden_of_proof we sustain respondent on this issue respondent disallowed dollar_figure of petitioner's claimed automobile expenses again petitioners failed to introduce any evidence that they are entitled to a larger deduction for automobile expenses than the amount allowed by respondent we hold for respondent on this issue petitioner deducted dollar_figure for utilities telephone expenses dollar_figure for meals entertainment_expenses dollar_figure for freight expenses and dollar_figure for commissions in petitioners produced no evidence to substantiate their claimed expenditures consequently we uphold respondent's determinations as to the disallowance of these expenses respondent also determined that petitioners are liable for an addition_to_tax for negligence under sec_6653 for sec_6653 provides for an addition_to_tax in the amount of percent of the underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 petitioners have the burden_of_proof to show that any underpayment was not due to negligence rule a 58_tc_757 based on this record we find that petitioners are liable for the addition_to_tax for negligence for to reflect the foregoing decision will be entered for respondent
